Citation Nr: 1134430	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a nerve disorder of the wrists/carpal tunnel syndrome.

2.  Entitlement to service connection for prolonged motor distal nerve disorder of the upper extremities.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected hypertension.  

5.  Entitlement to a compensable rating for a closed head injury.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi and St. Louis, Missouri.

The Veteran requested that he be afforded a Board hearing when he filed his substantive appeal in May 1999.  In July 2000, the Veteran was informed that he was scheduled for a hearing at the Board in August 2000.  The Veteran withdrew his request for a hearing in an August 2000 statement.  

These issues were remanded by the Board for further evidentiary development in February 2001 and July 2010.  The requested development was completed in part, and the case has now been returned to the Board for further appellate action.  Subsequent to the most recent statement of the case, additional medical evidence was added to the claims file.  In August 2011, the Veteran asked that the Board remand his case to the agency of original jurisdiction (AOJ) for review of the additional evidence.  However, the additional medical evidence is unrelated to the issue of entitlement to a compensable rating for a closed head injury.  Consequently, the Veteran is not prejudiced by the Board's adjudication of that issue at this time.  

The issues of entitlement to service connection for a nerve disorder of the wrists/carpal tunnel syndrome, prolonged motor distal nerve disorder of the upper extremities, tinnitus, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's closed head injury has resulted in no residual cognitive, motor, or emotional/behavioral deficits.

2.  The Veteran does not have loss of part of the inner and outer tables of the skull.


CONCLUSION OF LAW

The criteria for a compensable rating for closed head injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4,124a, Diagnostic Codes 5296 (2010), 8045 (2008 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, April 2001, March 2006, and December 2008 letters collectively provided notice regarding what information and evidence is needed to substantiate the Veteran's claim for a higher rating for a closed head injury, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 and December 2008 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in June 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA treatment records and examination reports.

In addition, the Board notes that the case was remanded in February 2001 to provide the Veteran with proper VCAA notification and in July 2010 to obtain outstanding VA treatment records.  VCAA notification was provided in April 2001, March 2006, and December 2008.  Additional VA treatment records were also obtained and associated with the claims file.  Accordingly, the requirements of the remands were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's closed head injury is currently evaluated as noncompensably disabling under Diagnostic Code 5296.  Diagnostic Code 5296 is used when rating loss of part of both inner and outer tables of the skull.  See 38 C.F.R. § 4.71a.  Different ratings are assigned based on whether there is brain hernia or not, and if not, based on the size of the missing part of the skull.  Intracranial complications are to be rated separately.  

The Veteran's disability could also be rated as brain disease due to trauma or residuals of traumatic brain injury (TBI).  The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, diagnostic code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The Veteran was provided a VA examination detailing the findings necessary to assign a rating using the new criteria, and the Board will consider the rating criteria in effect both prior to and since October 23, 2008.  

Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not 
Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Service treatment records reflect that the Veteran suffered a head injury when he was struck by a car in Germany.  He was diagnosed with a closed head injury and open wound of the head and hospitalized for 4 days.  The condition on discharge was good and the recommended treatment was observation.  At his separation examination, the Veteran denied having any periods of unconsciousness.  

During a February 1999 VA neurological examination, the Veteran reported having a concussion during service with loss of consciousness.  He complained of headaches and intermittent numbness and paresthesia in both legs from the knees down and occasional transient paresthesia in one or the other of his forearms.  The examiner noted that the later may well be associated with repetitive movement in his occupation as a mail handler at the post office.  Examination revealed intact cranial nerves II through XII.  There was normal muscle tone and strength without atrophy, vesiculation or abnormal movements.  Sensory examination was intact throughout all modalities.  Coordination, gait, station, and Romberg were all normal.  Deep tendon reflexes were 1+ and symmetrical.  The examiner's impression was listed as normal neurologic examination in an individual with mild, mainly muscle contraction type headaches which may be related to his hypertensive state but may also be unrelated, and with transient paresthesias associated with certain body positions or repetitive movement.  

The Veteran was afforded a VA general medical examination in November 2006.  He complained of a small "nodule" over the right frontal area of the skull.  On examination there was a slight boney prominence measuring approximately 1 inch in diameter about the right frontal area.  Psychiatric history was negative.  

During a November 2006 audiological examination with an audiologist, the Veteran reported being exposed to gunfire and explosions during service.  He stated that he had tinnitus present in the right ear occurring twice a month and lasting less than one minute each time, beginning around 1987.  The audiologist stated that the etiology of tinnitus could not be determined without resorting to speculation.  During a November 2006 audiological examination with a physician, the Veteran reported mild recurring tinnitus once or twice a month primarily in the right ear.  The physician stated that the tinnitus was of such a minimal degree that he could not specifically state a definitive cause.  

During an April 2009 neurological examination, the Veteran reported having headaches starting in 1989 because of a motor vehicle collision (in 1987) but that he was never treated for the headaches.  The examiner diagnosed tension headaches and opined that there was no convincing medical evidence that tie his current complaints to his service.  The examiner explained that post-traumatic headaches typically manifest at the time of the inciting injury or within days to weeks thereafter.

The Veteran was also afforded another VA audiological examination in April 2009.  He reported having tinnitus in the right ear that occurs on a daily basis lasting less than 10 seconds each time which began in 1987 following a vehicle accident.  The examiner stated that the etiology of the tinnitus cannot be determined without resorting to speculation.  

The Veteran was provided with a VA TBI examination in April 2009.  The Veteran reported suffering from a TBI during his active military service.  He reported an altered consciousness for up to two days at the time and that he was treated for a "knot" on the top right of his head and a laceration above his left eye.  He resumed military duties without restriction and since his discharge had no treatments or evaluations for any residuals from his TBI.  On specific questioning, the Veteran reported bifrontal headaches occurring twice a week of moderate severity.  He also reported poor sleep with excessive snoring beginning in 1991, pain in the right shoulder and both knees, mood swings with headaches, erectile dysfunction, numbness and paresthesias in both hands and feet related to residuals of a cold injury, tinnitus, and hypersensitivity to both sound and light twice a week occurring with his headaches.  He denied dizziness, vertigo, weakness, paralysis, fatigue, malaise, mobility problems, balance problems, memory impairment, other cognitive problems, speech or swallowing difficulties, bowel problems, bladder problems, anxiety, depression, visual problems, decreased sense of taste or smell, seizures, irritability, restlessness, and symptoms of autonomic or endocrine dysfunction.  He was ambulatory without an assistive device.  He had not had any psychiatric treatment.  The Veteran felt that his symptoms were stable.  He was independent with all activities of daily living without adaptive equipment.  The Veteran was working full time as a postal worker.

Physical examination revealed the following.  Strength was 5/5 in all major muscle groups in all extremities.  There was normal muscle tone and symmetrical deep tendon reflexes.  Sensory function was intact to light touch in all extremities.  Gait was normal, as was tandem walking.  There were no tremors, spasticity, or rigidity.  Blood pressure was 138/81 and there was no syncope or dizziness with standing.  Cranial nerves were intact and there were no noted psychiatric manifestation.  Visual and hearing was also grossly intact.  There were no areas of skin breakdown due to neurologic problems.  Endocrine and autonomic dysfunctions were not suspected.  

An assessment of cognitive impairment and other residuals of TBI, not otherwise classified, was also undertaken.  There were no complaints with memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal, as was visual special orientation.  Subjective symptoms did not interfere with work, instrumental activities, or interpersonal relationships.  Neurobehavioral affects did not interfere with work place or social interaction.  The Veteran was able to communicate by spoken and written language and comprehend spoken and written language.  The examiner's diagnosis was no residual cognitive, motor, or emotional/behavioral deficits from a TBI.  

The Veteran reported for another VA neurological examination in September 2010.  Examination revealed a normal gait and station with good heel/toe/tandem walk.  Motor strength was 5/5 with variable effort and normal tone, bulk, and dexterity.  Sensory was intact to pin prick, temperature, and vibration in the upper extremities.  Reflexes were 1-2+ and equal.  Radial pulses were 2+ and equal.  In the examiner's assessment, he noted that the Veteran had tension headaches but that medical records still did not support the presence of a significant headache disorder.  He explained that no medical records carry the Veteran's headache complaints back to service and the headaches documented in service were associated with systemic illness and not tension headaches.  He also noted that post-traumatic headaches are apparent within hours to days of the enciting trauma and there is no evidence that this was the case with the Veteran.

During a September 2010 VA audiological examination, the Veteran reported that his tinnitus began in approximately 1989.  The examiner opined that the tinnitus is not likely related to the closed head injury during service as the Veteran reported the onset of the tinnitus in 1989 and the head injury in 1987.

Initially, the Board notes that while the Veteran complains of headaches and tinnitus these disabilities are not yet shown to be residuals of his closed head injury.  Claims for service connection for both of these disabilities are being remanded by this decision.  Further discussion of the complaints of tinnitus and headaches is inappropriate at this time and will be addressed by the Board if the claims are not granted on remand.  

Considering Diagnostic Code 5296, to warrant a compensable evaluation the Veteran would need to be missing part of the skull or have brain herniation.  The Veteran has not alleged and the medical evidence does not suggest that he is missing any part of his skull or that he has had a brain herniation.  Such was not noted in the discharge summary after the initial accident and in April 2009 the Veteran told a VA examiner that he had no treatment or evaluations for any residuals of TBI since service.  Thus, the evidence is against a finding that the Veteran is missing part of his skull or has had a brain herniation.  Intracranial complications, which can be rated separately, are also not shown or alleged.  

Considering the version of Diagnostic Code 8045 in effective prior to October 23, 2008, the Veteran could be awarded a compensable rating (under a different diagnostic code via Diagnostic Code 8045) for purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc.  A compensable rating could also be assigned (under Diagnostic Code 9304 via Diagnostic Code 8045) for purely subjective complaints such as headache, dizziness, insomnia, etc., if it is recognized as symptomatic of brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  After multiple examinations, no neurological disability residual to closed head injury has been shown.  The only complaints the Veteran alleges are related to his closed head injury are tinnitus and headaches.  These complaints are not shown to be related to the closed head injury, although claims for service-connection for each of these disabilities are being remanded.  No prejudice results to the Veteran in handling the claim this way as the claims for service connection continue, and if successful, will be rated at that time.  

Considering the newly amended Diagnostic Code 8045, the evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  As noted above, no neurological disability residual to closed head injury has been shown.  

A level of severity of "0" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as no complaints of impairment of memory, attention, concentration, or executive functions.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence that the Veteran is always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal visual spatial orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired visual spatial orientation, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but is able to use assistive devices such as GPS (global positioning system).

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence that neurobehavioral effects do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, but can communicate complex ideas.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 0 percent based upon the highest severity level of "0," which was assigned for the following facets: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity (with intact motor and sensory system); visual spatial orientation; subjective symptoms; neurobehavioral effects; and communication.  The Board finds it important to note that after the TBI examination, the examiner reported that the Veteran had no residual cognitive, motor, or emotional/behavioral deficits from a TBI.  

The Board has also considered whether the Veteran's closed head injury presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for a closed head injury is denied.  




REMAND

The Veteran asserts that he has a nerve disorder of the wrists/carpal tunnel syndrome, prolonged motor distal nerve disorder of the upper extremities, tinnitus, and headaches as a result of service.  He has indicated that his headaches and tinnitus may be residuals of a closed head injury incurred during service.  He also contends that his headaches may be secondary to his service-connected hypertension.  

The Veteran has reported for multiple VA neurological examinations.  However, an opinion is still needed regarding whether the Veteran has headaches that are caused by or aggravated by his service-connected hypertension or closed head injury.  Likewise, it is still unclear if the Veteran has any prolonged motor distal nerve disorder of the upper extremities other than carpal tunnel syndrome.  Thus, another VA neurological examination should be scheduled.  Instructions to the examiner are detailed below.  Since the last examination, the Veteran submitted medical reports of an April 2011 right carpal tunnel decompression and August 1995 electromyography (EMG)/nerve conduction velocity (NCV) testing.  The later report shows an impression of possible mild bilateral median nerve entrapment at the wrist (carpal tunnel syndrome).  This evidence should be reviewed and considered by the examiner.  

The Veteran has also reported for multiple VA audiological examinations.  However, none of the examiners commented upon the significance of the Veteran's report of ringing ears in January 2008 (diagnosis at the time was exudative tonsillitis).  Hence, another VA audiological examination should be scheduled.  Specific instructions to the examiner are detailed below.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

As noted in the Board's July 2010 remand, the results of the NCV study noted in the April 2009 VA examination were not included in the report.  The EMG/NCV results referenced in the September 2010 VA examination report were also not included.  On remand, the EMG/NCS results from April 2009 and September 2010 should be associated with the claims file as should any EMG/NCS results from the scheduled examination.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Jackson, Mississippi dating since September 2010.

2.  Associate the reports of EMG/NCV studies performed by VA in April 2009 and July 2010 with the claims file.   

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA neurologic examination to determine the nature of any upper extremity nerve disorder and headache disability to include carpal tunnel syndrome, and to obtain an opinion as to whether such is possibly related to service, or in the case of a headache disability, related to service-connected hypertension or closed head injury.  This examination should be performed by an examiner who has not previously examined the Veteran and offered an opinion in this case.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide specific diagnoses for all nerve disorders of the upper extremities.  The examiner must specifically state whether or not the Veteran has any prolonged motor distal nerve disorder of the upper extremities other than carpal tunnel syndrome.  For each nerve disorder of the upper extremities, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to service.  

The examiner should address the significance, if any, of the August 1995 EMG/NCV study reflecting possible mild bilateral median nerve entrapment at the wrist (carpal tunnel syndrome).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are caused by or aggravated (permanently worsened beyond natural progress) by service-connected hypertension or closed head injury.  If the examiner concludes that the Veteran has headaches that are aggravated by one of the service-connected disabilities listed above, the examiner should quantify the degree of aggravation, if possible.

A rationale for all opinions expressed should be provided.  Copies of any EMG/NCV studies should be included with the report.  

4.  After the development in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the nature of his tinnitus, and to obtain an opinion as to whether such is possibly related to service (to include the closed head injury).  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

The examiner is asked to consider that the Veteran was routinely exposed to hazardous noise during service (noted on September 1988 audiogram), had a closed head injury and open wound of head after being hit by a car during service, complained of ear pain on multiple occasions and was diagnosed with otitis media and externa during service, and complained of ringing ears in January 1988 (diagnosed as exudative tonsillitis).  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


